                             UNITED STATES BANKRUPTCY COURT
                             MIDDLE DISTRICT OF PENNSYLVANIA

IN RE:
                                                  :
         DANE M. WHITAKER                         :
         TAMMY S. WHITAKER                        :      CHAPTER 13
                        Debtors                   :
                                                  :      CASE NO.: 1:17-bk-02403-HWV
         DANE M. WHITAKER                         :
         TAMMY S. WHITAKER                        :      MOTION SEEKING COURT APPROVAL
                         Movants                  :      TO SELL REAL ESTATE FREE AND
         v.                                       :      CLEAR OF ALL LIENS
         MEMBERS 1ST FEDERAL                      :
         CREDIT UNION                             :
                         and                      :
         PENNSYLVANIA HOUSING                     :
         FINANCE AGENCY                           :
                         Respondents              :

                                           AMENDED ORDER

         AND NOW it is hereby ordered and directed as follows:

   1. The sale of the Debtors’ property known and numbered as 320 Sawmill Road, Dillsburg PA
      17019 is hereby approved.

   2. The sale of property shall be Free and Clear of all Liens.

   3. The sale may take place immediately.

   4. The sale that pays in full the liens of Member’s 1 st Federal Credit Union and Pennsylvania
      Housing Finance Agency should occur within 90 days from the date of this order.



     Dated: December 12, 2019                    By the Court,



                                                 Henry W. Van Eck, Bankruptcy Judge   (JH)




  Case 1:17-bk-02403-HWV         Doc 63 Filed 12/12/19 Entered 12/12/19 09:49:44             Desc
                                 Main Document    Page 1 of 1
